Exhibit 10 (iii)(A) AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AND NON-COMPETITION AGREEMENT AGREEMENT made this 26th day of February, 2013, by and among Drew Industries Incorporated, a Delaware Corporation, (Drew), Lippert Components Manufacturing, Inc., a Delaware corporation (LCM), Kinro Manufacturing, Inc., a Delaware corporation (KMI, and together with LCM, the Corporations) and Jason D. Lippert (the Executive). W I T N E S S E T H: WHEREAS, on April 9, 2012, LCM, KMI and the Executive entered into an Executive Employment and Non-Competition Agreement (the Initial Agreement); and WHEREAS, the Executive has served as Chairman and Chief Executive Officer of Lippert Components, Inc. (LCI), parent of LCM, and all other entities of which LCI is a direct or indirect parent or partner, excluding Lippert Holding, Inc., (collectively, the LCI Entities) and as Chairman and Chief Executive Officer of Kinro, Inc., parent of KMI, and all other entities of which Kinro is a direct or indirect parent or partner, excluding Kinro Holding, Inc. (collectively, the Kinro Entities); and WHEREAS, the Executive has been appointed to serve as Chief Executive Officer of Drew, parent of LCM and KMI, effective May 10, 2013; and WHEREAS, Drew, the Corporations and the Executive have agreed on certain compensation and benefits to be provided to the Executive through December 31, 2014 in consideration for his services to Drew, the LCI Entities and the Kinro Entities; and WHEREAS, Drew and the Corporations, do not wish the Executive to compete against Drew, the LCI Entities or the Kinro Entities, NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, it is agreed as follows: 1. Employment . Drew hereby employs the Executive and the Executive hereby agrees to serve Drew, and the Corporations, as Chief Executive Officer of Drew and Chairman and Chief Executive Officer of the Corporations. The Executive will perform his duties for Drew, the LCI Entities and the Kinro Entities at their principal executive offices in Goshen, Indiana. Relocation of such executive offices shall be subject to approval of the Board of Directors of Drew, and the Executive shall at no time be required to change the locale of his residence without his consent. 2. Term . The term of this Agreement shall commence May 10, 2013 and terminate December 31, 2014 (the Term); provided, however, that to the extent that compensation provisions of the Initial Agreement relate to the balance of the Term of this Agreement, such provisions shall remain in effect, as the context requires. 3. Duties . During the Term, the Executive shall exert his best efforts and, subject to the terms and provisions hereof, shall devote substantially all of his time, attention, skills and efforts to the business and affairs of Drew, the LCI Entities and the Kinro Entities and will use his best efforts to promote the interests thereof. Consistent with the foregoing, the Executive shall not be precluded from giving appropriate attention to his personal and financial affairs. The Executive shall act in accordance with the policies of Drew and the Corporations as determined from time-to-time by their respective Boards of Directors consistent with this Agreement, and shall perform such services and duties as such Boards of Directors may from time-to-time direct consistent with this Agreement. Performance of the Executives services will be reviewed annually by the Drew Compensation Committee. 4. Base Salary . Drew and the Corporations agree to pay the Executive for his services hereunder aggregate salary (Base Salary) of Eight Hundred Thousand ($800,000) Dollars each year during the Term, payable according to the customary payroll practices of the Corporations. 5. Performance-based Incentive Compensation . Annual Incentive Compensation . In addition to the Base Salary, and subject to Section 5.4 hereof, the Executive shall be entitled to receive, for each year during the Term, performance-based profit incentive compensation (the RONA Bonus) as follows: 5.1.1An amount equal to three (3.0%) percent of the Operating Profits (as defined herein) in excess of eighteen (18%) percent of Average Net Assets (as defined herein) and up to twenty one (21%) percent of Average Net Assets; plus 5.1.2An amount equal to four (4.0%) percent of the Operating Profits in excess of twenty one (21%) percent of Average Net Assets and up to twenty four (24%) percent of Average Net Assets; plus 5.1.3An amount equal to five (5%) percent of the Operating Profits in excess of twenty four (24%) percent of Average Net Assets. Long-term Incentive Compensation . In addition to the Base Salary and RONA Bonus, the Executive shall be entitled to receive at the beginning of each year that this Agreement remains in effect a performance-based long-term incentive award (the LTI Award) pursuant to which the Executive can earn up to 50,000 shares of Drew Common Stock (the LTI Shares) during each Applicable Measurement Period (as defined herein). The LTI Shares can be earned as follows: 5.2.1 if Adjusted EPS (as defined herein) for the second year of the Applicable Measurement Period exceeds the Benchmark EPS (as defined herein) by more than twelve and one-half (12.5%) percent, then the Executive will be entitled to receive up to 17,hares in proportion to the percentage increase in such Adjusted EPS over 12.5% up to a percentage increase of twenty five (25%) percent; plus - 2 - 5.2.2if Adjusted EPS for the third year of the Applicable Measurement Period exceeds the Benchmark EPS by more than twenty (20%) percent, then the Executive will be entitled to receive LTI Shares in proportion to the percentage increase in such Adjusted EPS over 20% up to a percentage increase of forty (40%) percent, less the number of LTI Shares received with respect to the second year of the Applicable Measurement Period. 5.2.3Any LTI Shares received by the Executive with respect to the second year of the Applicable Measurement Period cannot be disposed of until the expiration of one year from the date of issue; and all or any LTI Shares received by the Executive with respect to the third year of the Applicable Measurement Period can be disposed of at any time after issue; provided, however, that, in each case, the Executive is in compliance with Drews stock ownership requirements following such disposition. 5.2.4Each year that this Agreement remains in effect, the Drew Compensation Committee will grant to the Executive deferred stock units (DSUs) representing Eleven Thousand Two Hundred (11,200) shares of Drew Common Stock. One-half of such DSUs will vest at the rate of twenty (20%) percent each year commencing one year from the date of grant. One-half of such DSUs will vest at the rate of two (2%) percent for each one ($0.01) cent increase in Adjusted EPS for any year in the five years following the year in which such DSUs were granted (the Vesting Period); over Adjusted EPS for the year for which the DSUs are granted as estimated in good faith by Drews Compensation Committee at its regular meeting during the fourth quarter of such year; provided, however, that (i) no DSUs will vest for any year for which Adjusted EPS is less than the highest Adjusted EPS for any prior year in the Vesting Period, and (ii) DSUs will vest only to the extent that Adjusted EPS for any year in the Vesting Period exceeds the highest Adjusted EPS for any prior year in the Vesting Period. 5.3For purposes of this Agreement: 5.3.1The term Operating Profits means the consolidated income of the LCI Entities and the Kinro Entities combined, calculated before: (i) interest and accretion expense, (ii) interest or dividend income, (iii) intercompany administrative fees charged by Drew to any of the LCI Entities or the Kinro Entities, (iv) taxes based on income, (v) extraordinary items determined in accordance with generally accepted accounting principles, and (vii) the cumulative effect of a change in accounting principles; 5.3.2The term Average Net Assets means, with respect to the LCI Entities and the Kinro Entities, the combined monthly average of: (i) total assets, excluding cash and short-term investments, minus (ii) total liabilities, excluding (a) current and long-term debt, (b) intercompany balances, and (c) income taxes payable or deferred, all as reflected on the monthly Consolidating Balance Sheet of Drew and its subsidiaries; and 5.3.3The term Applicable Measurement Period means, as the context requires, the three year periods (i) from 2012 through 2014, and (ii) from 2013 through 2015, and (iii) from 2014 through 2016. - 3 - 5.3.4The term Adjusted EPS means the earnings per diluted share as reported by Drew in its consolidated financial statements. 5.3.5The term Benchmark EPS means, for the 2012-2014 Applicable Measurement Period, Adjusted EPS for 2011; and for any Applicable Measurement Period thereafter, it means the Adjusted EPS for the year immediately preceding that Applicable Measurement Period, but not more than 115% or less than 85% of the immediately prior Benchmark EPS. 5.4Notwithstanding anything to the contrary contained herein, the following shall apply to payment of the RONA Bonus: 5.4.1 The RONA Bonus shall be paid from, and applied against, the annual incentive compensation bonus pools established for the employees of the LCI Entities and the Kinro Entities; provided, however, that the amount of RONA Bonus earned for any year during the Term which cannot be paid from the bonus pools for such year shall be paid from the bonus pools established for the next succeeding year or years. 5.4.2For any year during the Term, the first $800,000 of RONA Bonus will be paid in cash; 50% of the RONA Bonus in excess of $800,000 (the Excess Bonus) will be paid in DSUs; and 50% of the Excess Bonus will be paid in cash. Election by the Executive to defer receipt of the shares of stock deliverable pursuant to the DSUs must be for a period of not less than three years from the date the number of DSUs is determined, and in each case must be made in December of each year preceding the year for which the DSUs could be earned, on a form furnished by Drew or the Corporations. 5.4.3All cash payments and grants and issuances of DSUs, or LTI Shares shall be made on, or as soon as practicable after, the date on which the Compensation Committee approves the determination of the RONA Bonus or the LTI Shares following Drews release of its year-end results of operations, but in no event later than two and one-half months after the end of Drews fiscal year for which the LTI Award is earned. 5.5Nothing in this Agreement, nor any fixing of compensation in the form of Base Salary, RONA Bonus, LTI Award deferred compensation, securities, or otherwise, shall prevent the Compensation Committee from granting to the Executive additional compensation in the form of cash, salary increases, deferred compensation, securities or otherwise. 6.
